Citation Nr: 1412233	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for bilateral hearing loss.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2012; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

The criteria establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by 

readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2011 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

On appeal, the Veteran has averred that his bilateral hearing loss is the result of his military service, particularly a left perforated ear drum that he suffered during service.  

In his notice of disagreement and his substantive appeal, VA Form 9, the Veteran indicated that during military service while training in a foxhole, a fellow servicemember-as a joke-fired his M-14 next to the Veteran's left ear.  The Veteran indicated that he suffered a perforated ear drum at that time, though he did not seek any formal treatment for that injury at any time, either during or after service.  He stated that his doctor informed him that his left ear has a scar from that perforation.  The Veteran relates his current hearing loss disability to that left ear perforation, as well as the excessive noise he was exposed to during military service, including loud diesel engine noise as a truck driver and rifle range and artillery training that he was involved in; he stated that he never wore hearing protection in service.

In the Veteran's September 2012 hearing, he essentially reiterated the above assertions and contentions.  At that hearing, he indicated that he had recreational noise exposure as a deer hunter.  He also stated that he worked for 38 years at in a production plant at Ford Motor Company after discharge from military service, though he would always wear hearing protection.  

The Veteran additionally stated during his hearing that his hearing loss began in service, after the perforated ear drum incident and has been persistent or continuous since that time; in fact, shortly after discharge from service, his mother asked him why he was having such a hard time with his hearing.  

Finally, he indicated that Ford Motor Company would perform annual physicals of their employees, which would include audiological testing, but that he cannot obtain those records as the company will not release them to him and does not have any copies of those records that they may have given to him.  The Board considers those records to be unavailable at this time and will not remand in order to attempt to obtain those records based on the Veteran's statements.

Turning to the evidence of record, the Veteran's service treatment records document that on his August 1965 enlistment examination his hearing acuity was normal; he did not report any hearing loss or other ear trouble.  In the Veteran's August 1967 separation examination, the Veteran's hearing acuity was normal, with 5 and 10 dB shifts in the right and left ears, respectively, at the 4000 Hz threshold.  The lower thresholds were either the same or better than at his enlistment examination.  In the report of medical history at that time, the Veteran denied any hearing loss or ear, nose or throat trouble.  The Veteran signed a statement of medical condition the date of his separation in October 1967, in which he stated there was no change in his medical condition since his separation examination.  Intervening service treatment records do not demonstrate any complaints, treatment or diagnosis of any hearing loss or ear problems, including a left tympanic membrane perforation.

In February 2011, the Veteran submitted his claim for service connection.  In March 2011, the Veteran underwent a VA audiological examination.  The examiner noted that she reviewed the claims file and noted that the Veteran's discharge examination revealed normal audiometric thresholds for VA purposes.  The Veteran reported having hearing loss and tinnitus since military service; he reported military noise exposure to diesel engine noise as a truck driver, as well as weapons and artillery fire.  He additionally reported occupational noise exposure due to working in plant production at Ford, though he used hearing protection in that position for at least 15 years.  He also reported recreational noise exposure due to hunting.  

After audiometric testing, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner noted that she converted the pre-November 1967 audiometric data from ASA to ISO/ANSI standards for purposes of her analysis.  She concluded that the Veteran's bilateral hearing loss was less likely as not related to military service.  She explained:

Given normal hearing bilaterally on discharge audiogram and NO evidence of significant shift in thresholds from induction to discharge, hearing impairment is less likely as not . . . caused by or a result of military noise exposure.  ASA conversion was applied to both entry and exit exams.

The Veteran submitted an April 2011 letter from his private audiologist, Dr. J.A.P., which, in pertinent part, stated

[The Veteran] reports that his left tympanic membrane was perforated from a loud blast in a foxhole while serving in the military.  According to [the Veteran] when he came home from the service his mother asked him "what's wrong, why can't you hear?" . . . [The Veteran] feels that much of his hearing loss occurred while serving and given the degree of his hearing loss his disability should be larger.  [The Veteran] has bilateral moderate to profound sensorineural hearing loss with reduced speech recognition. . . . 

Finally, the Veteran underwent another VA audiological examination in September 2011.  Again, that examiner noted reviewing the claims file and the normal hearing status on the Veteran's discharge audiogram.  The Veteran's noise exposure was reported as above.  The examiner additionally noted the Veteran's contention that he suffered a left tympanic membrane perforation in 1967 after rifle shot during training; the Veteran "thought the ear drum healed naturally some years later.  He reported no left ear fluid drainage, ear pain or repeated ear infections."  After audiometric testing, the examiner concluded as follows:

The [claims file] was reviewed.  The induction and discharge audiograms were corrected for ASA/ANSI differences.  Hearing status was normal bilaterally on discharge audiogram.  There was no evidence of significant threshold shift in either ear that would suggest impairment due to conductive component (left tympanic membrane perforation) or noise-induced impairment.  There is no such condition as "delayed onset hearing impairment."  The Veteran reported a 30-year history of occupational noise exposure working in an auto manufacturing plant.  The occupational noise exposure was most likely related to the current impairment, especially since it is known that his hearing status was normal at discharge.

Based on the foregoing evidence, the Board must deny service connection for bilateral hearing loss at this time.  The Veteran has been diagnosed with bilateral sensorineural hearing loss during the appeal period, and puretone thresholds obtained during his VA examinations are considered a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  Thus, the first element of service connection has been met.  

The Board, however, finds that service connection for bilateral hearing loss cannot be granted on a presumptive basis in this case as the first diagnosis of sensorineural hearing loss in this case was made many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding, the Board will consider other theories of entitlement at this time.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

With regards to the second element-in-service injury or event-the Veteran's service treatment records are silent with regards to any treatment, complaint, or diagnosis of any bilateral hearing loss or ear trouble.  The Veteran's audiometric data demonstrated a shift of 5 and 10 dB in the right and left ears, respectively, at the 4000 Hz threshold from his enlistment to his separation examination; otherwise the evidence demonstrates the same or improved hearing acuity in the other thresholds.  There is no evidence of hearing loss for VA purposes at discharge.

The Veteran has asserted that he has had bilateral hearing loss since military service.  Such is competent evidence of continuity of symptomatology.  However, the Board finds that an award of service connection in this case cannot be predicated on that evidence alone, as the Board gives more probative weight to the Veteran's contemporaneous reports denying any hearing loss or ear trouble in his August 1967 separation examination and his October 1967 statement of medical condition, which weighs against his current report of medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In this case, as the record demonstrates a conflict between the reports of medical history by the Veteran currently and contemporaneously, the Board gives greater probative value to the contemporaneous reports of symptomatology.  Such contemporaneous reports weigh against a finding of continuity of symptomatology, such that abrogation of the nexus requirement is not appropriate in this case.  See 38 C.F.R. § 3.303(b); Walker, supra.

Insofar as the Veteran has averred that he had a left tympanic membrane perforation in service, the Board notes that there is no evidence in the claims file, aside from the Veteran's lay statements, that he ever experienced a left tympanic membrane perforation.  The Board notes that a tympanic membrane perforation is not a lay diagnosable condition, and therefore, the Veteran is not competent to self-diagnose that condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

While the Board acknowledges that the Veteran is competent to state that his doctor told him he had left tympanic membrane scarring which is indicative of a healed left tympanic membrane perforation, there is no such evidence in the claims file documenting that opinion.  The Board is therefore unable to assess that unknown doctor's credibility with regards to medical opinion.  Moreover, the September 2011 VA examiner's opinion refutes the Veteran's lay statements with regards to his noted audiometric data at discharge being demonstrative of a hearing loss.

As there is no evidence in the claims file of the Veteran's alleged left tympanic membrane perforation, his noncompetency to self-diagnose that condition, and the September 2012 examiner's opinion, the Board finds that there is no evidence with regards to a left tympanic membrane perforation during military service on which to predicate any finding of service connection.  Accordingly, such will not be considered an in-service injury or event that occurred during service for purposes of the second element of service connection in this opinion.

It is reasonable to assume that the Veteran was exposed to military noise exposure due to weapons and artillery fire during training and to diesel engine noise as a truck driver.  Therefore, the second element of service connection has also been met.

Finally, with regards to the nexus requirement of service connection, the Veteran has averred that his bilateral hearing loss is service related; however, the Veteran is not competent to so opine.  See Jandreau, supra.  

With regards to Dr. J.A.P.'s April 2011 letter, Dr. J.A.P. merely transcribed the Veteran's opinion with regards to the etiological cause of his bilateral hearing loss and his reports of medical history regarding onset of such hearing loss.  Dr. J.A.P.'s letter does not render any of her own medical conclusions or attempt in any way to engage the evidence of record.  As the Board found that the Veteran was not competent to render a medical opinion, as noted above, Dr. J.A.P.'s transcription of that noncompetent assertion does not transform such evidence into "competent medical evidence" for purposes of a nexus.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  

In conclusion, as Dr. J.A.P.'s letter does not give her own opinion or medical conclusions regarding etiology of the Veteran's bilateral hearing loss, the Board finds that such evidence is not competent or credible evidence.

Consequently, the Board is left with the March 2011 and September 2011 examiners' opinions as the sole competent evidence of record respecting the nexus requirement.  Both of those examiners reviewed the claims file, examined the Veteran, and reported his assertions relating to medical history, including his reports of continuity of symptomatology since service.  Both opinions concluded that the Veteran's bilateral hearing loss was not related to service, and in fact, the September 2011 examiner's opinion related such hearing loss to the Veteran's many years of post-service occupational noise exposure.  Thus, the only probative evidence respecting the nexus requirement weighs heavily against a finding of relationship to service in this case.  


Accordingly, the Board finds that the evidence of record weighs against a finding that the Veteran's bilateral hearing loss was caused by or the result of military service, to include any noise exposure therein.  Given that conclusion, the Board must deny service connection for bilateral hearing loss based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


